Mr. Justice Dibell delivered the opinion of the Court. If John Calvin was not a competent witness in behalf of his wife, still it was proper for the court to hear his testimony subject to objection; and the chancellor will be presumed to have acted upon the competent evidence. Gordon v. Reynolds, 114 Ill. 118; Peabody v. Kendall, 145 Ill. 519. We think the competent oral evidence does not specially assist in the interpretation of this will, and that its meaning is to be determined from the face of the instrument. The testator states that his real and personal property is to be divided among his heirs, as follows: That his nephews and nieces, Lawrence, Homer, Elisha, Jr., Marion, Howard, Lamont and Indianola should share and share alike. Then the will states that his “ sister Harriet’s share will be $70' less than the above mentioned heirs.” The word used is plural, and naturally refers to and includes all the heirs he had previously named, and does not naturally refer to any one of said heirs, or to each one of them separately considered. To obtain the meaning claimed by appellants,-we must change the form adopted by the testator from the plural to the singular bv inserting: the word “each ” when he did not use that word or any equivalent thereof; and we must make the will read “ sister Harriet’s share will be $70 less than the share of each of the above mentioned heirs.” We think this is not the natural meaning of the words employed by -the testator, and we see no reason for thinking he intended any other than the natural meaning of the words used. A later paragraph of the will provided that, “ If any of the heirs should not be living when the estate is settled, their portion may be equally divided among the other heirs.” We are unable to see how this clause aids appellants’ construction of the former provision. It is not claimed their aunt Harriet was to share equally with Any. nephew or niece under the clause here drawn in question, and the fact that if any nephew or niece died, Harriet would share -equally in the distribution- of the part given said deceased heir, does not cast any light upon the meaning of the words employed in the clause here in controversy. The will contained a provision for placing §500 in the hands- of a trustee for the benefit of Albert Leffingwell, a brother of the testator. The court below, in its decree, appointed a trustee of said fund, and carried said provision into effect. Error is assigned upon this action, but both parties, in their briefs, assent to that part of the decree, and thereby withdraw it from our consideration. The decree of the court below is in harmony with the views here expressed, and will be affirmed.